                Case 19-10844-BLS            Doc 521      Filed 11/05/19        Page 1 of 9



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re                                                     Chapter 11

Achaogen, Inc.                                            Case No. 19-10844 (BLS)

                         Debtor.1                         Hearing Date:
                                                          TBD
                                                          Objections Due:
                                                          November 19, 2019 at 4:00 p.m. (ET)

                                     MOTION TO SELL
                            CERTAIN ASSETS TO REVAGENIX, INC.

                 The above-captioned debtor and debtor in possession (the “Debtor”) hereby

moves (the “Motion”) for entry of an order under sections 105(a) and 363 of title 11 of the

United States Code (the “Bankruptcy Code”) and Rules 6004 and 9014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) authorizing Debtor’s entry into the Agreement

(as defined below) for the immediate sale of the Early Research Assets,2 including the files

contained within folders on the Seller’s Box Drive, with folder names containing or substantially

similar to or pertaining to the following specific small molecule research programs: 1) “NAG”,

2) “ES-AG”, and 3) “LpxC” (collectively, the “Folders” and with the Early Research Assets, the

“Documents”) to Revagenix, Inc. (the “Purchaser” and together with the Debtor, the “Parties”).

In support of this Motion, the Debtor respectfully represents as follows:




1
  The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s mailing address
for purposes of this Chapter 11 Case is 548 Market Street, #70987, San Francisco, California 94104-5401.
2
 Capitalized terms used, but not defined herein, shall have the meanings ascribed to them in the Agreement (as
defined below).
              Case 19-10844-BLS          Doc 521      Filed 11/05/19     Page 2 of 9



                                             Jurisdiction

               1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2).

               2.      The statutory bases for the relief requested herein are sections 105(a) and

363 of title 11 of the Bankruptcy Code, as supplemented by Rules 6004 and 9014 of the

Bankruptcy Rules.

                                       General Background

               3.      On April 15, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code thereby commencing this case (the

“Chapter 11 Case”). The Debtor continues to operate its business as debtor in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. An official committee of

unsecured creditors (the “Committee”) was appointed in this Chapter 11 Case on April 23, 2019.

No trustee or examiner has been appointed in this Chapter 11 Case.

               4.      A description of the Debtor’s business and the facts and circumstances

leading to this Chapter 11 Case are set forth in the Declaration of Blake Wise in Support of First

Day Relief [D.I. 3] (the “First Day Declaration”) and incorporated herein by reference.

               5.      On the Petition Date, the Debtor filed a motion for court approval of

certain bidding procedures (the “Bidding Procedures”) designed for the Debtor to maximize

value for its assets through an expedited sale process [D.I. 30]. By order entered on May 1, 2019

[D.I. 123] (the “Bidding Procedures Order”), the Court approved the Bidding Procedures for the

purpose of soliciting the highest and best offers to purchase all or substantially all of the Debtor’s

assets.



                                                  2
              Case 19-10844-BLS        Doc 521     Filed 11/05/19    Page 3 of 9



               6.     In accordance with the Bidding Procedures, the Debtor commenced an

auction (the “Auction”) for substantially all of its assets on June 3, 2019, at 10:00 a.m.

(prevailing Pacific Time).

               7.     On June 13, 2019, the Debtor filed the Notice of Completion of Auction

and Selection of Successful Bidder [D.I. 266] (the “Notice of Auction Results”), which

designated Cipla USA Inc. (“Cipla”) as the Successful Bidder for the Debtor’s rights to

ZEMDRI (Plazomicin) and related assets and liabilities other than the China License Rights (as

defined in the Cipla Plazomicin Sale Agreement).         The Notice of Auction Results also

designated the following Successful Bidders: Qilu Antibiotics Pharmaceutical Co., Ltd. (“Qilu”)

for the Debtor’s China License Rights to ZEMDRI, Unity Biotechnology, Inc. (“Unity”) for the

Tie2 antibody program, and Heritage Global Partners, Inc. (“Heritage”) for certain of the

Debtor’s equipment.

               8.     On June 12, 2019, at 10:00 a.m. (prevailing Pacific Time), the Debtor

commenced a separate auction for the C-Scape program assets (“C-Scape”). Subsequently, on

June 18, 2019, the Debtor filed the Notice of Completion of C-Scape Auction and Selection of

Successful Bidder [D.I. 285] that designated Cipla as the Successful Bidder for C-Scape.

               9.     As a result of these auctions, the Debtor entered into the following

agreements: (a) an asset purchase agreement dated June 20, 2019, with Cipla (the “Cipla

Plazomicin Sale Agreement”) for the Debtor’s rights to ZEMDRI (Plazomicin) and related assets

and liabilities, other than the China License Rights (as defined in the Cipla Plazomicin Sale

Agreement), (b) an asset purchase agreement dated June 20, 2019, with Cipla (the “Cipla C-

Scape Sale Agreement,” and together with the Cipla Plazomicin Sale Agreement, the “Cipla Sale

Agreements”) for C-Scape, (c) an asset purchase agreement dated June 21, 2019, with Unity (the



                                               3
              Case 19-10844-BLS         Doc 521     Filed 11/05/19     Page 4 of 9



“Unity Sale Agreement”), and (d) an asset purchase agreement dated June 23, 2019 with

Heritage (the “Heritage Sale Agreement” and with the Cipla Sale Agreements and Unity Sale

Agreements, the “Sale Agreements”). At the same time, the Debtor continued to negotiate a

license agreement with Qilu for the Debtor’s China License Rights to ZEMDRI.

               10.    The Court entered orders approving the Heritage Sale Agreement

[D.I. 309] and the Unity Sale Agreement [D.I. 327] on June 26, 2019 and July 1, 2019,

respectively. Subsequently, on July 23, 2019, the Court entered an order approving the Cipla

Plazomicin Sale Agreement [D.I. 371]. The Sales (as defined in the applicable Sale Orders)

closed on June 27, 2019, July 3, 2019, and July 23, 2019, respectively. The Debtor has reduced

its workforce to one employee, and—having sold its plazomicin business—is no longer

operating as a going concern.

               11.    The Debtor has not yet consummated, however, sales of its C-Scape

Assets or its China License Rights. To that end, Cipla and Qilu have each informed the Debtor

that neither will be consummating their respective transactions. Cipla has further indicated that

it is not in a position to consummate the sale of the China License Rights, for which it was

designated the Back-up Bidder. Accordingly, the Debtor is pursuing alternative transactions that

will maximize the value of these assets for the benefit of its creditors and estate. None of the

foregoing transactions contemplates a sale of the Documents.

               12.    Several weeks ago, Ryan Cirz, a former Achaogen employee—approached

the Debtor about acquiring the Documents. In doing so, Mr. Cirz explained that as a scientist

who has worked in the anti-infectives space for over sixteen (16) years, most of that time directly

with Achaogen, he has and continues to remain committed to the field. He further explained that

he wishes to purchase the Documents to preserve certain early-stage research and scientific



                                                4
              Case 19-10844-BLS          Doc 521     Filed 11/05/19     Page 5 of 9



findings, including data and know-how, set forth therein. This information was not acquired or

slated to be acquired as part of the Auctions or Sale Agreements.

               13.     No other parties—in the Auction context or otherwise—have expressed

any interest in the Documents or the information contained therein, and the Documents would in

all likelihood be abandoned and destroyed at the conclusion of this case if not for the sale of the

Documents to Mr. Cirz (the “Sale”). As such, in light of Mr. Cirz’s offer, the Debtor (upon

consultation with Silicon Valley Bank, N.A. (the “DIP Lender”) and the Committee) concluded

it was appropriate and in the best interest of the Debtor’s estate and stakeholders to sell the

Documents to Mr. Cirz. Mr. Cirz thus formed the Purchaser, and the Parties negotiated the Sale

to Purchaser for consideration of $5,000. The terms and conditions of such negotiations are

memorialized in that certain asset purchase agreement dated October 22, 2019 (the

“Agreement”), which is attached hereto as Exhibit A.           The Debtor’s DIP Lender and the

Committee do not object to the proposed Sale.

                                          Relief Requested

               14.      By this Motion, the Debtor seeks entry of an order authorizing the Sale of

the Documents to Purchaser.

                                    Basis for Relief Requested

               15.      As illustrated by the terms of the Agreement, the Sale will provide value

for the Debtor’s creditors that would not exist otherwise. Moreover, the Sale will preserve

valuable early-stage research and scientific findings related to antibiotic treatments against multi-

drug resistant gram-negative infections. The Sale of the Documents will further the fight against

superbugs in aiding the research for the development of antibiotics that combat deadly bacterial

infections. Therefore, the Debtor believes that the Agreement presents the best opportunity for



                                                 5
               Case 19-10844-BLS           Doc 521     Filed 11/05/19    Page 6 of 9



the Debtor to preserve and maximize the value of the Documents for the benefit of the Debtor, its

estate and its creditors.

                16.     The Court’s general equitable powers are codified in section 105(a) of the

Bankruptcy Code. Section 105(a) empowers the Court to “issue any order, process, or judgment

that is necessary to carry out the provisions of this title.” 11 U.S.C. § 105(a).

                17.         Section 363(b)(1) of the Bankruptcy Code provides that “[t]he trustee,

after notice and a hearing, may use, sell or lease, other than in the ordinary course of business,

property of the estate.” 11 U.S.C. § 363(b)(1). In pertinent part, Bankruptcy Rule 6004 states

that, “[a]ll sales not in the ordinary course of business may be by private sale or by public

auction.” Fed. R. Bankr. P. 6004(f)(1).

                18.         Although section 363 of the Bankruptcy Code does not specify a standard

for determining when it is appropriate for a court to authorize the use, sale or lease of property of

the estate, bankruptcy courts routinely authorize sales of a debtor’s assets if such sale is based

upon the sound business judgment of the debtor. See, e.g., Meyers v. Martin (In re Martin), 91

F.3d 389, 395 (3d Cir. 1996); In re Montgomery Ward Holding Corp., 242 B.R. 147, 153 (D.

Del. 1999); In re Delaware & Hudson Ry. Co., 124 B.R. 169, 176 (D. Del. 1991); In re Trans

World Airlines, Inc., No. 01-00056, 2001 Bankr. LEXIS 980, at *29 (Bankr. D. Del. Apr. 2,

2001); In re Phoenix Steel Corp., 82 B.R. 334, 335-36 (Bankr. D. Del. 1987) (stating that judicial

approval of a section 363 sale requires a showing that the proposed sale is fair and equitable, a

good business reason exists for completing the sale and that the transaction is in good faith).

                19.         The proposed Sale fits squarely within the parameters of the sound

business judgment test. The Agreement is the product of arm’s length negotiations and brings

value to the Debtor’s bankruptcy estate and creditors that would not otherwise be available. The



                                                   6
              Case 19-10844-BLS         Doc 521     Filed 11/05/19     Page 7 of 9



proposed Sale further preserves important early research, and promotes future research, related to

the development of antibiotics to fight superbugs. Although the Documents were available for

purchase as part of the Auction, no party other than Purchaser has expressed any interest in

purchasing them. Under the circumstances, and given that the Documents would otherwise be

abandoned and destroyed, the consideration to be paid under the Agreement (while nominal) is

both fair and reasonable. And although the Purchaser is an entity wholly owned by Mr. Cirz, one

of the Debtor’s former employees, Mr. Cirz is no longer an employee and was at no time during

his employment an insider. Finally, the DIP Lender and Committee have been consulted with

respect to the proposed Sale, and do not object. Therefore, the Debtor believes that the Sale

should be approved as a sound exercise of the Debtor’s business judgment.

                              Waiver of Bankruptcy Rule 6004(h)

               20.    Under Bankruptcy Rule 6004(h), unless the court orders otherwise, all

orders authorizing the sale of property pursuant to section 363 of the Bankruptcy Code are

automatically stayed for fourteen days after entry of the order. Fed. R. Bankr. P. 6004(h). The

purpose of Bankruptcy Rule 6004(h) is to provide sufficient time for an objecting party to appeal

before the order is implemented. See Advisory Committee Notes to Fed. R. Bankr. P. 6004(h).

To preserve the value of the Debtor’s estate and limit the costs of administering and preserving

the Documents, it is important that the Debtor close the Sale and fulfill its obligations under the

Agreement as soon as possible. Accordingly, the Debtor hereby requests that the Court waive

the fourteen-day stay period under Bankruptcy Rule 6004(h).

                                              Notice

               21.    Notice of this Motion will be provided to: (a) the Office of the United

States Trustee for the District of Delaware; (b) counsel to Purchaser; (c) counsel to the



                                                7
              Case 19-10844-BLS        Doc 521      Filed 11/05/19    Page 8 of 9



Committee; (d) counsel to Silicon Valley Bank, N.A., in its capacity as Prepetition Lender and

DIP Lender; and (e) any other party that has requested notice pursuant to Local Rule 2002-1(b).

The Debtor respectfully submits that no further notice of this Motion is required under the

circumstances.

                                       No Prior Request

                 22.   No previous request for the relief sought in this Motion has been made to

this Court or any other court.

                 WHEREFORE, the Debtor respectfully requests the Court enter an Order,

substantially in the form attached hereto as Exhibit B, granting the relief requested in this

Motion and granting such other and further relief as may be just and proper.

Dated: November 5, 2019              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                     /s/ Paige N. Topper
                                      Derek C. Abbott (No. 3376)
                                      Andrew R. Remming (No. 5120)
                                      Matthew O. Talmo (No. 6333)
                                      Paige N. Topper (No. 6470)
                                      1201 North Market Street, 16th Floor
                                      P.O. Box 1347
                                      Wilmington, Delaware 19899-1347
                                      Tel.: (302) 658-9200
                                      Fax: (302) 658-3989
                                      dabbott@mnat.com
                                      aremming@mnat.com
                                      mtalmo@mnat.com
                                      ptopper@mnat.com

                                     - and -

                                     Richard L. Wynne (CA 120349) admitted pro hac vice
                                     Erin N. Brady (CA 215038) admitted pro hac vice
                                     HOGAN LOVELLS US LLP
                                     1999 Avenue of the Stars, Suite 1400
                                     Los Angeles, California 90067
                                     Telephone: (310) 785-4600
                                     Facsimile: (310) 785-4601
                                     richard.wynne@hoganlovells.com

                                                8
Case 19-10844-BLS     Doc 521     Filed 11/05/19   Page 9 of 9



                    erin.brady@hoganlovells.com

                    - and -

                    Christopher R. Bryant (NY 3934973) admitted pro hac vice
                    John D. Beck (TX 24073898) admitted pro hac vice
                    HOGAN LOVELLS US LLP
                    390 Madison Avenue
                    New York, NY 10017
                    Telephone: (212) 918-3000
                    Facsimile: (212) 918-3100
                    chris.bryant@hoganlovells.com
                    john.beck@hoganlovells.com

                    Counsel for Debtor and Debtor in Possession




                              9
